.   *




                 TWEATTORNEYGISNERAJ~




        The Honorable Jesse James          Opinion No. H-937
        State Treasurer
        P. 0. Box 12608, Capitol Station   Re: List of remittances
        Austin, Texas 78711                submitted by heads of
                                           State agencies to the
                                           State Treasurer.

        Dear Mr. James:

             You ask several questions concerning the meaning and
        effect of certain provisions of article 4388, V.T.C.S.,
        which generally prescribes the,procedure for handling money
        remitted to State agencies when the agencies have not yet
        determined the proper fund of the State Treasury into which
        the remittance should be deposited. Article 4388 provides
        in relevant part:

                     The State Treasurer shall receive daily
                  from the head of each Deoartment. each of
                  whom is specifically charged with the duty
                  of making same daily, a detailed list of
                  all persons remittinq money the status of
                  which is undetermined or which is awaiting
                  the time when it can finally be taken into
                  the Treasury, together with the actual
                  remittances which the Treasurer shall cash
                  and place in his vaults or in legally
                  authorized depository banks, if the
                  necessity arises . . . . (Emphasis added).

        You indicate that recently at least one agency has begun
        submitting microfilm copies of the actual checks or drafts
        constituting the individual remittances instead of a separate
        register that contains certain information extracted from
        each. You further indicate that these microfilm copies do
        not contain all of the information you consider necessary
        for your records and otherwise are not suitable for your


                              p. 3860
                                                              .    .




The Honorable Jesse James - page 2 (H-937)



purposes.  In this regard you specifically inquire whether
these microfilm copies qualify as the "detailed list"
prescribed in article 4388, whether you may require that
the list submitted under 4388 include certain information,
and whether you may reject the use of lists, or substitutes
therefor, which do not provide sufficient and accurate
information.

     To understand the purposes of article 4388, it is necessary
to examine the statute in relation to the general role and
duties of the State Treasurer.  The office of Treasurer of
the State of Texas is provided in the Texas Constitution
as part of the executive department of state government.
See Tex. Const. art. 3, 9 49a; art. 4, §§ 1, 23. The
Treasurer's duties are prescribed by law and generally
involve the receipt, storage and disbursement of state funds.
See V.T.C.S. arts. 4370-4393b. Article 4372 specifically
requires the Treasurer to:

          [Kleep true accounts of the receipts
          and expenditures of public moneys of the
          Treasury, and close his accounts annually
          on the 31st day of August, with the
          proper legal vouchers for the same,
          distinguishing between the receipts and
          disbursements of each fiscal year.

Other statutes specifically impose similar requirements that
the Treasurer maintain at all times an exact statement of
the condition of the State Treasury for submission to the
Governor or the Legislature.  V.T.C.S. art. 4373. As a
custodian of public funds, the Treasurer is subject to
suspension, impeachment, or possible criminal prosecution if
he cannot properly and accurately account for the public funds
when and as required by law. See Tex. Const. art. 4, § 25;
V.T.C.S. art. 5961; Penal Code art. 39.01.

     It is our opinion that the requirement in article 4388
for submission to the Treasurer of a "detailed list" of persons
remitting money is intended to assist the Treasurer in
carrying out his duty as the custodian of those public funds
covered by the article. As the court in Bullock v_I Calvert,
480 S.W.2d 367, 372 (Tex. 1972) stated:



                           p. 3861
:,   .




         The Honorable Jesse James - page 3 (H-937)



                   [Elvery specific, permissible act of a
                  public officer need not be expressed in a
                  statute; we imply the authority to do those
                  acts necessary to achieve the,power or object
                  expressly granted, because the Legislature
                  must have intended to grant the constituent
                  details within the larger commission.

         Therefore insofar as the term "detailed list" as used in
         article 4388 lacks a statutory definition, it may be given
         a reasonable definition by the Treasurer for the purpose of
         achieving the object of the statute. We answer your questions
         together by indicating that insofar as the microfilm,copies
         you describe do not efficiently provide the information
         necessary for proper maintenance of an accurate statement
         of the funds in question, they do not qualify as the "detailed
         list" prescribed by article 4388, and you, as State Treasurer,
         may require that the information submitted by each agency
         include those "details" regarding the remittance that are
         reasonably necessary for you to properly account for the
         funds. With respect to the form in which the information
         is submitted to the Treasurer, we note that article 4388
         requires the department head to make the list and the Treasurer
         to receive it. We believe that the burden of organizing the
         information in reasonably usable form falls upon the
         department head, and that the Treasurer could require the
         information to be submitted in the form of the roll or register
         of items that is ordinarily signified by the word "list."
         Webster's Second International Dictionary at 1442 (1936).

              We conclude that you need not acquiese in the use of
         lists or substitutes that do not provide in usable form
         the information necessary for you to account for the funds.

                              SUMMARY

                   The "detailed list" of persons remitting
                   money of undetermined status which article
                   4388, V.T.C.S. requires department heads




                                    p. 3862
                                                        _,




The Honorable Jesse James - page 4    (H-937)



            to submit to the State Treasurer must
            include the information necessary for the
            Treasurer to account'for the accompanying
            remittances.
                          Very truly yours,


                       #%&QL&~
                           Attorney General of Texas

APPROVED:




Opinion Committee

jwb




                            p. 3863